Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 01/14/2022 is duly acknowledged.
Claims 1-8 as presented on 11/22/2019 are pending in this application.
Election/Restrictions
Applicant’s election of Group III (claims 7 and 8; directed to “A method for improving pork quality”) in the reply filed on 01/14/2022 (see election remarks, page 1) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and did not specifically state if the election of Group III was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1-6 (drawn to non-elected inventions of groups I and II) have been withdrawn from further considerations.
Claims 7 and 8 (elected invention of Group III; directed to “A method for improving pork quality…”) have been examined on their merits in this office action hereinafter.
NOTE: It is noted that elected claim 7 employs the composition recited in claim 1, and therefore incorporates the product limitations therefrom. Accordingly, applicants are advised to amend claim 7 to include and recite all the limitations of the product of claim 1 into claim 7 that is being currently examined in this office action. Appropriate correction is required.
Priority
a 371 of PCT/IB2019/057097 (filed on 08/23/2019), which claims foreign priority from a Taiwanese application TW108119935 filed on 06/10/2019.
Claim Interpretation
	Claim 7 (elected method) as presented recites the following:

    PNG
    media_image1.png
    92
    660
    media_image1.png
    Greyscale

Claim 1 (non-elected product) recites the following:

    PNG
    media_image2.png
    333
    660
    media_image2.png
    Greyscale

Instant claim 7 has been interpreted as using the composition as recited in instant claim 1 for the active method step of “administering to a pig” (i.e. a single step process). Thus, all the limitations of claim 1 have been incorporated into the process of claim 7.
Claim Rejections - 35 USC § 112 - Biological Deposit
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


1.	Claims 7 and 8 (as presented) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a biological material, in the form of specific bacterial strains of microbes Lactobacillus plantarum LP28, accession number CGMCC 3346, and Streptococcus thermophilus ST30, accession number DSM 32788 (see instant claim 1, and specification, pages 10-11, in particular).   Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological material is not so obtainable or available, the requirements of 35 U.S.C. §112 may be satisfied by a deposit of the biological material. The specification does not disclose a repeatable process to obtain the biological material and it is not apparent if the biological material is readily available to the public.
It is noted that applicant has deposited the biological material (instant specification, page 10, last paragraph to page 11, line 10), but there is no indication in the specification as to public availability of the deposited material, and whether the deposit was made under Budapest treaty. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological material (in the instant case, the bacterial strains of microbes Lactobacillus plantarum LP28, accession number CGMCC 3346, and Streptococcus thermophilus ST30, accession number DSM 32788) has been deposited under the Budapest Treaty and that the biological material will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
(e) the deposit will be replaced if it should ever become inviable. 
Applicant’s attention is directed to M.P.E.P. § 2400 in general, and specifically to § 2411.05, as well as to 37 C.F.R. §1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination”. The specification should be amended to include this information, however, applicant is cautioned to avoid the entry of new matter into the specification by adding any other information. Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 7 and 8 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over CN 101940267 A (2011; cited as ref. [U] on PTO 892 form, along with an English machine translation of Claims and Description; also cited by ISR dated 03/17/2020 CN 109122564 A (2019; cited as ref. [V] on PTO 892 form, along with an English machine translation of Claims and Description; also cited by ISR dated 03/17/2020 submitted by applicants on 11/22/2019).
Claim 7 is directed to “A method for improving pork quality, comprising: 5administering to a pig a composition as claimed in Claim 1.”  (taken as a single-step process for using the composition as recited in instant claim 1, the limitations of which have been incorporated in toto).
Claim 8 is directed to “The method of Claim 7, wherein the pork quality to be improved is selected from the group consisting of color, tenderness, marbling, and combinations 10thereof.”
It is noted that the term “pork quality” has been defined by applicants on page 6 of the disclosure of record as follows:

    PNG
    media_image3.png
    55
    639
    media_image3.png
    Greyscale

CN 101940267 A (2011; citations per English MT attached) discloses a method for making and using a microbial fermentation feed for pigs intended for improving pork quality, wherein the fermentation feed comprises probiotic lactic acid bacteria strains such as Lactobacillus plantarum and Streptococcus lactis (see section Claims, and Description, [0004]-[0005], [0007], [0013]-[0014], for instances); and wherein the administration of the fermentation feed to pigs helps in reducing the number of harmful bacteria and improve feed intake and/or utilization, and therefore resulting in improved meat quality when compared to pigs that have been fed with control or “ordinary feed” (see Description, [0035]-[0038]), at least in terms of measured amounts of amino acids in the meat of animals fed with the microbial fermentation feed comprising probiotic lactic acid bacteria.
pork quality” as recited in claim 8, i.e. improved “color, tenderness, marbling, and combinations 10thereof”.
CN 109122564 A (2019; citations per English MT attached) discloses a method for raising pork quality (see claims 1, 5 and 7, in particular) by using a feed composition that comprises one or more probiotic microbial species from lactic acid bacteria (LAB) including Lactobacillus acidophilus, Bacillus coagulans, Streptococcus thermophilus, or combination thereof; wherein administration of the LAB-containing feed to pigs resulted in improved pork quality, at least in terms of measured indicators that included flesh color, tenderness, drip loss, and pH value (see Description, [0036]-[0060], for instance).
Thus, given the detailed teachings and/or suggestions from both cited references of record, as discussed above, it would have been obvious to a person of ordinary skill in the art to employ one or more probiotic LAB strains, including the strains of Lactobacillus plantarum and Streptococcus thermophilus that have already been known and/or disclosed to be included in such animal feed compositions that have been demonstrated to help in enhancing quality of meat (i.e. pork quality), specifically in pigs as already demonstrated by the cited reference of CN 109122564 A (2019), as discussed above. Such modification and/or substitution in one or more strains of suitable probiotic LAB for improving pork quality (via use of feed compositions) would have been fully contemplated by a person of ordinary skill in the art, given the combined teachings of the cited prior art references, as discussed above. 
Although, none of the cited prior art disclose the specific strains of LAB, i.e. the strains of Lactobacillus plantarum LP28, accession number CGMCC 3346, and Streptococcus thermophilus ST30, accession number DSM 32788 (see instant claim 1, as presented), the cited  Lactobacillus plantarum as well as Streptococcus thermophilus are employed in order to prepare and use the microbial fermentation feed composition, unless evidence and/or data provided on record to the contrary.  
It is noted that instant claims do not recite any particular amounts and/or concentrations of the LAB strains in the composition employed to administer (or feed) pigs for intended improvement in “pork quality”, and therefore, no criticality could be assigned as such to the recited single-step process as currently claimed by applicants.  In addition, it is noted to applicants that the scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980).  It should be clear that the probative value of the data disclosed by applicants (see instant specification, Example 2, Tables 2-3, in particular) on record is not commensurate in scope with the degree of protection sought by the claims (see instant claim 7, in particular).
	Thus, the claims as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as currently claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

As per MPEP 2144.06, In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657